          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

IKE SHAWNDALE NUNN, ADC #152571                          PLAINTIFF

v.                     No: 2:19-cv-11 DPM

STATE OF ARKANSAS; ARKANSAS
DEPARTMENT OF CORRECTIONS,
East Arkansas Regional Unit; DOE,
Mental Health Contractor                             DEFENDANTS

                           JUDGMENT

     Nunn' s complaint is dismissed without prejudice.


                                     D.P. Marshall fr.
                                     United States District Judge

                                       l\o   ~    ~019
